DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1-4 and 6-25 are allowable over the art of record.  
The prior art taken alone or in combination failed to teach or suggest: 
	autonomously generating, with the computing system, one of a tax trial balance or an adjusted trial balance, based on the generated transaction-based trial balance, wherein the generated tax trial balance facilitates autonomous generation of tax returns for the first entity by aggregating items to input at proper input fields or lines of a tax return form based on information obtained from the generated transaction-based trial balance, wherein the generated adjusted trial balance facilitates autonomous generation of financial statements by aggregating items to input at proper fields of a financial statement based on information obtained from the generated transaction-based trial balance  and 
based on a determination that not all applicable debit and credit entries in the transaction entry have been reversed under the applicable federal and/or state/local tax basis of accounting, identifying, with the computing system, all applicable debit and credit entries in the transaction entry that should be reversed, autonomously reversing, with the computing system, the identified applicable debit and credit entries, generating, with the computing system, one or more tax journal entries based at least in part on at least one of the reversed identified applicable debit and credit entries or the extracted transaction data, and marking, with the computing system, at least one of the transaction entry or the one or more tax journal entries as having been reversed” as recited in independent claim 1.

provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        

January 26, 2021